Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Allowance is in response to the amendment and arguments filed 3/30/2022.  Claims 1, 2, 5-9, 12-16, 19, and 20.  Claims 1 (a non-transitory CRM), 8 (a machine), and 15 (a method) are independent.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks filed 3/30/2022 are persuasive.  Edge (US 2013/0212663) in view of Hawkes (US 2018/0295506) does not disclose performing different checks (i.e. receiving confirmations from different entities) based on a determination of whether the identity entity is authoritative or not.  An updated search was performed which located several references of relevance, see listing in Conclusion.  However, none of the newly discovered references alone or in combination with those previously made of record anticipate or reasonably render obvious the combination of features required in independent claims 1, 8, and 15.  As such, claims 1, 2, 5-9, 12-16, 19, and 20 are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Brown et al., US 2022/0060468, discloses a system for secure network attachment with proxy authentication.
Rune et al., US 11,284,254, discloses authenticating endpoints using proxy authenticators in a 5G network. 
Singia et al., US 11,310,106, discloses cloud control of a Wi-Fi network. 
Yard et al., US 2008/0014931, discloses a user selection of an identity provider during authentication. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/Examiner, Art Unit 2492